Exhibit 99.1 Contact: Express-1 Expedited Solutions, Inc. Mike Welch 269-429-9761 Mike.Welch@xpocorporate.com XPO FIRST QUARTER NET INCOME GROWS BY 34% SAINT JOSEPH, Mich. – May 12, 2011 – Express-1 Expedited Solutions, Inc. (XPO) today reported its earnings for the first quarter ended March 31, 2011. XPO continued its solid financial performance as first quarter revenues increased by 31% to $41.5 million compared to $31.6 million in the first quarter of 2010.During the same period, net income improved 34% to $1,117,000 or $0.03 per fully diluted share compared to $834,000 or $0.03 per diluted share for the first quarter of 2010. Michael R. Welch, the Company’s CEO commented, “Once again each operating division showed impressive top line growth which continued to fuel the overall improved profitability of XPO. At this point, we believe that 2011 has the potential to be a year of strong growth and profitability as tightening freight capacity should improve the overall freight environment.” “Our consistent approach of focusing on sales growth and diversification while holding cost increases in line have paid off for XPO over the past couple of years. We look forward to another solid year from Mike and his team in 2011” stated Board Chairman, Jim Martell. Updated final earnings announcement date Management will conduct a conference call Friday, May 13, 2011 at 10:00 a.m. EST to discuss the Company’s first quarter financial results.Those interested in accessing an archived Webcast of the call should visit the Company’s Website at www.xpocorporate.com.Those wishing to take part in the live teleconference call can dial 877-407-9205 with international participants dialing 201-689-8054.A playback will be available until midnight on May 20, 2011.To listen to the playback, please call 877-660-6853.Use account number 286 and conference ID number 372319. About Express-1 Expedited Solutions, Inc. Express-1 Expedited Solutions, Inc. is a non-asset based services organization focused on premium transportation through its business units, Express-1, Inc. (Buchanan, Michigan), Concert Group Logistics, Inc. (CGL) (Downers Grove, Illinois), and Bounce Logistics, Inc. (South Bend, Indiana). These business units are focused on premium services that include same-day, time-sensitive transportation and domestic and international freight forwarding. Serving more than 4,000 customers, the Company’s premium transportation offerings are provided through one of six operations centers; Buchanan, Michigan; South Bend, Indiana; Downers Grove, Illinois; Rochester Hills, Michigan; Tampa, Florida, and Miami Florida. Express-1 Expedited Solutions, Inc. is publicly traded on the NYSE AMEX Equities Exchange under the symbol XPO. For more information about the Company, visit www.xpocorporate.com Forward-Looking Statements This press release contains forward-looking statements that may be subject to various risks and uncertainties. Such forward-looking statements are made pursuant to the "safe harbor" provisions of the Private Securities Litigation Reform Act of 1995 and are made based on management's current expectations or beliefs, as well as assumptions made by and information currently available to management. These forward-looking statements, which may include statements regarding our future financial performance or results of operations, including expected revenue growth, cash flow growth, future expenses, future operating margins and other future or expected performance are subject to risks.These risks include: the acquisition of businesses or the launch of new lines of business could increase operating expenses and dilute operating margins; increased competition could lead to negative pressure on our pricing and the need for increased marketing; the inability to maintain, establish or renew relationships with customers, whether due to competition or other factors; the inability to comply with regulatory requirements governing our business operations; and to the general risks associated with our businesses. In addition to the risks and uncertainties discussed above, you can find additional information concerning risks and uncertainties that would cause actual results to differ materially from those projected or suggested in the forward-looking statements in the reports that we have filed with the Securities and Exchange Commission.The forward-looking statements contained in this press release represent our judgment as of the date of this release and you should not unduly rely on such statements. Unless otherwise required by law, we undertake no obligation to publicly update or revise any forward-looking statements, whether as a result of new information, future events or otherwise after the date of this press release.In light of these risks and uncertainties, the forward-looking events and circumstances discussed in the filing may not occur, and actual results could differ materially from those anticipated or implied in the forward-looking statements. 2 Express-1 Expedited Solutions, Inc. Consolidated Balance Sheets (Unaudited) March 31, 2011 December 31, 2010 ASSETS Current assets: Cash $ $ Accounts receivable, net of allowances of $153,000 and $136,000, respectively Prepaid expenses Deferred tax asset, current Income tax receivable Other current assets Total current assets Property and equipment, net of $3,432,000 and $3,290,000 in accumulated depreciation, respectively Goodwill Identifiable intangible assets, net of$2,960,000 and $2,827,000 in accumulated amortization, respectively Loans and advances Other long-term assets Total long-term assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ $ Accrued salaries and wages Accrued expenses, other Current maturities of notes payable and capital leases Other current liabilities Total current liabilities Line of credit Notes payable and capital leases, net of current maturities Deferred tax liability, long-term Other long-term liabilities Total long-term liabilities Stockholders' equity: Preferred stock, $.001 par value; 10,000,000 shares; no shares issued or outstanding - - Common stock, $.001 par value; 100,000,000 shares authorized; 33,188,980and 32,687,522 shares issued, respectively; and 33,008,980 and 32,507,522 shares outstanding, respectively Additional paid-in capital Treasury stock, at cost, 180,000 shares held ) ) Accumulated earnings Total stockholders' equity Total liabilities and stockholders' equity $ $ 3 Express-1 Expedited Solutions, Inc. Consolidated Statements of Operations (Unaudited) Three Months Ended March 31, 2011 March 31, 2010 Revenues Operating revenue $ $ Expenses Direct expense Gross margin Sales general and administrative expense Operating income Other expense Interest expense Income before tax Income tax provision Net income $ $ Basic income per share Net income $ $ Diluted income per share Net income $ $ Weighted average common shares outstanding Basic weighted average common shares outstanding Diluted weighted average common shares outstanding 4 Express-1 Expedited Solutions, Inc. Summary Financial Table For the Three Months Ended March 31, (Unaudited) Percent of Quarter to Date Quarter to Quarter Change Business Unit Revenue In Dollars In Percentage Revenues Express-1 $ $ $ % % % Concert Group Logistics % % % Bounce Logistics % % % Intercompany eliminations ) ) ) -51.5
